 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Talonya Adams,                                    No. CV-17-00822-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Arizona Senate,
13                  Defendant.
14
15
16          Before the Court are the Arizona Senate’s (the “Senate”) motions in limine to

17   exclude evidence of discrimination (Doc. 300) and evidence of back pay and benefits (Doc.
18   301). Ms. Talonya Adams has failed to file a response, and the deadline to do so has

19   passed. Pursuant to Local Rule of Civil Procedure 7.2(i), lack of response may be deemed

20   consent to the granting of motions, and the Court may dispose of them summarily.
21   Nevertheless, the Court has considered both motions on the merits and finds them well-
22   taken for the following reasons.

23          First, Ms. Adams shall be foreclosed from introducing evidence at trial in support

24   of her claim that the Senate discriminated against her on the basis of race and/or sex. The

25   Senate’s motion for new trial did not challenge the jury’s finding regarding Ms. Adams’

26   discrimination claim. Rather, the only matters at issue during the forthcoming trial will be
27   the Senate’s potential liability on Ms. Adams’ retaliation claim and the amount of
28   compensatory damages to which she is entitled. Proof that an employer engaged in
 1   unlawful discrimination is not an element of a Title VII retaliation claim; thus,
 2   discrimination evidence is not necessary to the jury’s assessment of Ms. Adams’ retaliation
 3   claim. Sias v. City Demonstration Agency, 588 F. 2d 692, 695 (9th Cir. 1978). Moreover,
 4   the Court has already ruled that the jury at the second trial will be told that the Senate has
 5   been found liable on Ms. Adams’ race and sex discrimination claim. Thus, allowing Ms.
 6   Adams to nevertheless submit evidence to the jury related to her undisturbed discrimination
 7   claim would confuse the issues before the jury and waste Court time and resources. Fed.
 8   R. Evid. 403.
 9          Second, Ms. Adams shall not be permitted to introduce evidence at trial of back pay
10   and benefits. The Court has already ruled on Ms. Adams’ entitlement to back pay, and
11   noted that, while its post-termination portion of the back pay award was necessarily vacated
12   by its ruling on the motion for new trial, the award would be reinstated in the event Ms.
13   Adams prevails on her retaliation claim in the second trial. Furthermore, back pay is a
14   discretionary equitable remedy awarded by the district court; a plaintiff’s entitlement to
15   back pay is not a jury consideration. Viveros v. Donahoe, No. CV 10-08593 MMM (Ex),
16   2012 WL 12883966, at *2 (C.D. Cal. May 22, 2012). Consequently, introduction of such
17   evidence would be irrelevant. Fed. R. Civ. P. 401-402. Accordingly,
18          IT IS ORDERED that the Senate’s motions in limine (Docs. 300, 301) are
19   GRANTED.
20          Dated this 30th day of June, 2021.
21
22
23
24
                                                    Douglas L. Rayes
25                                                  United States District Judge
26
27
28


                                                 -2-
